Exhibit 10.2 Richard Hybner Amended and Restated Employment Agreement, dated
June 26, 2014

 

[ptoo8k05122014ex10_2page01.jpg] 

 

 

[ptoo8k05122014ex10_2page02.jpg] 

 

 

[ptoo8k05122014ex10_2page03.jpg] 

 

 

[ptoo8k05122014ex10_2page04.jpg]



 

 

[ptoo8k05122014ex10_2page05.jpg] 



 

 

[ptoo8k05122014ex10_2page06.jpg] 

 

 



[ptoo8k05122014ex10_2page07.jpg]

 

 



[ptoo8k05122014ex10_2page08.jpg]

 

 



[ptoo8k05122014ex10_2page09.jpg]

 

 



[ptoo8k05122014ex10_2page10.jpg]

 

 



[ptoo8k05122014ex10_2page11.jpg]

 

 



[ptoo8k05122014ex10_2page12.jpg]